Mr. Chief Justice Breese delivered the opinion of the Court: There is no ground for maintaining the action of replevin on the facts appearing in this record. The most that appellant could claim is, that appellees had not performed their contract in respect to the sale of the boiler. The article never was in appellant’s possession, nor had he the right of possession. The remedy for a failure to perform the contract was by an action for the breach—replevin will not lie. Low v. Freeman, 12 Ill. 467. But admitting the action will lie, the weight of evidence is clearly in favor of appellees on all the points made, and the court, sitting as a jury, decided correctly in finding for appellees, and we affirm the judgment. Judgment affirmed.